  Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 1 of 13 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
           v.                                        )   JURY TRIAL DEMANDED
                                                     )
 PRIMO WATER CORPORATION, BILLY                      )   CLASS ACTION
 D. PRIM, SUSAN E. CATES, RICHARD A.                 )
 BRENNER, JACK C. KILGORE, EMMA                      )
 BATTLE, MALCOLM MCQUILKIN,                          )
 CHARLES NORRIS, DAVID L.                            )
 WARNOCK, COTT CORPORATON, COTT                      )
 HOLDINGS INC., FORE ACQUISITION                     )
 CORPORATION, and FORE MERGER LLC,                   )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       On January 13, 2020, Primo Water Corporation’s (“Primo Water” or the

“Company”) Board of Directors (the “Board” or “Individual Defendants”) caused the Company to

enter into an agreement and plan of merger (the “Merger Agreement”) with Cott Corporation

(“Parent”), Cott Holdings Inc. (“Holdings”), Fore Merger LLC (“Merger Sub”), and Fore

Acquisition Corporation (“Purchaser,” and together with Parent, Holdings, and Merger Sub,

“Cott”).

       2.       Pursuant to the terms of the Merger Agreement, Purchaser commenced an exchange

offer (the “Exchange Offer”) to purchase all of Primo Water’s outstanding common stock for: (i)
  Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 2 of 13 PageID #: 2



$14.00 per share in cash; (ii) 1.0229 shares of Parent common stock; or (iii) $5.04 in cash and

0.6549 shares of Parent common stock for each share of Primo Water (the “Proposed

Transaction”). The Exchange Offer is set to expire on February 25, 2020.

       3.      On January 29, 2020, defendants filed a Solicitation/Recommendation Statement

(the “Solicitation Statement”) with the United States Securities and Exchange Commission

(“SEC”) in connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Primo Water common stock.




                                                  2
  Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 3 of 13 PageID #: 3



       9.     Defendant Primo Water is a Delaware corporation and maintains its principal

executive offices at 101 North Cherry Street, Suite 501, Winston-Salem, North Carolina 27101.

Primo Water’s common stock is traded on the NASDAQ Global Select Market under the ticker

symbol “PRMW.”

       10.    Defendant Billy D. Prim is Interim President, Interim Chief Executive Officer, and

Executive Chairman of the Board of the Company.

       11.    Defendant Susan E. Cates is a director of the Company.

       12.    Defendant Richard A. Brenner is a director of the Company.

       13.    Defendant Jack C. Kilgore is a director of the Company.

       14.    Defendant Emma Battle is a director of the Company.

       15.    Defendant Malcolm McQuilkin is a director of the Company.

       16.    Defendant Charles Norris is a director of the Company.

       17.    Defendant David L. Warnock is a director of the Company.

       18.    The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

       19.    Defendant Parent is a Canadian corporation and a party to the Merger Agreement.

       20.    Defendant Holdings is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

       21.    Defendant Merger Sub is a Delaware limited liability company, a wholly-owned

subsidiary of Holdings, and a party to the Merger Agreement.

       22.    Defendant Purchaser is a Delaware corporation, a wholly-owned subsidiary of

Merger Sub, and a party to the Merger Agreement.




                                               3
  Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 4 of 13 PageID #: 4



                                CLASS ACTION ALLEGATIONS

        23.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Primo Water (the “Class”). Excluded from the Class are defendants herein and

any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        24.     This action is properly maintainable as a class action.

        25.     The Class is so numerous that joinder of all members is impracticable. As of

January 9, 2020, there were approximately 39,498,857 shares of Primo Water common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        26.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        27.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        28.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.




                                                   4
  Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 5 of 13 PageID #: 5



       29.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       30.     Primo Water is North America’s leading single source provider of water dispensers,

multi-gallon purified bottled water, and self-service refill drinking water.

       31.     The Company’s dispensers, exchange, and refill products are available in thousands

of retail locations and online throughout the United States and Canada.

       32.     On January 13, 2020, Primo Water’s Board caused the Company to enter into the

Merger Agreement with Cott.

       33.     Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Exchange Offer to acquire all of Primo Water’s outstanding common stock for: (i) $14.00 per share

in cash; (ii) 1.0229 shares of Parent common stock; or (iii) $5.04 in cash and 0.6549 shares of

Parent common stock for each share of Primo Water.

       34.     According to the press release announcing the Proposed Transaction:

       Cott Corporation (NYSE:COT; TSX:BCB) (the “Company” or “Cott”), today
       announced that it has entered into a definitive agreement pursuant to which Cott
       will acquire Primo Water Corporation (Nasdaq:PRMW) (“Primo”) for $14.00 per
       share payable in cash and stock (or a combination thereof) at the election of Primo’s
       stockholders, subject to the terms of the merger agreement. The transaction, which
       values Primo at approximately $775 million, was unanimously approved by both
       the Cott and Primo Boards of Directors. Primo is a leading provider of water
       dispensers, purified bottled water, and self-service refill drinking water in the U.S.
       and Canada. . . .

       Transaction Details

       Under the terms of the merger agreement, a wholly-owned subsidiary of Cott will
       promptly commence an exchange offer to acquire all of the outstanding shares of



                                                  5
  Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 6 of 13 PageID #: 6



       Primo’s common stock, and each share of Primo common stock will be exchanged
       for $5.04 in cash and 0.6549 common shares of Cott, or, at the election of Primo’s
       stockholders, for $14.00 in cash or 1.0229 common shares of Cott, subject to the
       proration procedures set forth in the merger agreement.

       The consummation of the exchange offer is subject to various conditions, including
       a minimum tender of a majority of outstanding shares of Primo common stock and
       other customary conditions. Following consummation of the exchange offer, that
       subsidiary will merge with and into Primo and Primo will become a wholly-owned
       subsidiary of Cott. Any eligible shares not validly tendered will be cancelled and
       converted into the right to receive the same price per share offered in the exchange
       offer. Upon completion of the acquisition, Primo shares will cease to be traded on
       Nasdaq.

       Cott will pay a total of approximately $216 million in cash to Primo stockholders,
       funded with the proceeds of a new term debt issuance or proceeds from the sale of
       S&D Coffee and Tea, and issue approximately 26.8 million new shares to Primo
       stockholders. Cott has obtained financing commitments of up to $400 million from
       an affiliate of Deutsche Bank Securities Inc. to support the payment of the
       acquisition price and the refinancing of Primo’s debt.

       In connection with the execution of the merger agreement, Primo directors and
       officers who are beneficial owners of 10.4% of Primo equity have entered into
       support agreements with Cott pursuant to which they have agreed to tender their
       common stock in the exchange offer and elect to receive the stock consideration in
       respect of their common stock.

       Pursuant to the terms of the merger agreement, Billy D. Prim and Susan E. Cates,
       current members of Primo’s board of directors, will join Cott’s board following the
       closing.

       The transaction is expected to close in March 2020, subject to the conditions to the
       exchange offer and other customary closing conditions.

       Deutsche Bank Securities Inc. acted as financial advisor to Cott and Drinker Biddle
       & Reath LLP and Goodmans LLP provided legal counsel to Cott. Goldman Sachs
       acted as financial advisor to Primo and K&L Gates LLP provided legal counsel to
       Primo.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       35.    Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.




                                                6
  Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 7 of 13 PageID #: 7



       36.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       37.     First, the Solicitation Statement omits material information regarding the

Company’s and Cott’s financial projections.

       38.     With respect to the Company’s financial projections, the Solicitation Statement

fails to disclose: (i) all line items used to calculate (a) EBITDA, (b) Adjusted EBITDA, (c) EBIT,

(d) Free Cash Flow, and (e) Unlevered Free Cash Flow; and (ii) a reconciliation of all non-GAAP

to GAAP metrics.

       39.     With respect to Cott’s financial projections, the Solicitation Statement fails to

disclose: (i) for each set of projections, all line items used to calculate Adjusted EBITDA; and (ii)

a reconciliation of the non-GAAP metric to its most comparable GAAP metric.

       40.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       41.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Goldman Sachs & Co. LLC (“Goldman”).

       42.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis, the

Solicitation Statement fails to disclose: (i) the individual inputs and assumptions underlying the

discount rates ranging from 5.50% to 6.50% and the perpetuity growth rates ranging from 1.00%

to 1.50%; (ii) all line items used to calculate unlevered free cash flow; (iii) the terminal values for

Primo; (iv) Primo’s net debt outstanding; and (v) the number of Primo’s fully diluted shares




                                                  7
  Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 8 of 13 PageID #: 8



outstanding.

       43.     With respect to Goldman’s Illustrative Present Value of Future Share Price

Analysis, the Solicitation Statement fails to disclose: (i) Goldman’s basis for applying a range of

enterprise value to next twelve months Adjusted EBITDA multiples of 10.5x to 12.5x; (ii) Primo’s

net debt outstanding; (iii) the number of Primo’s fully diluted shares outstanding; and (iv) the

individual inputs and assumptions underlying the discount rate of 6.3%.

       44.     With respect to Goldman’s Premia Analysis, the Solicitation Statement fails to

disclose: (i) the transactions observed by Goldman in the analysis; and (ii) the premiums paid in

the transactions.

       45.     With respect to Goldman’s Illustrative Present Value of Future Stock Price

Analysis for Shares of Primo Common Stock on a Pro Forma Basis, the Solicitation Statement

fails to disclose: (i) Goldman’s basis for applying a range of enterprise value to next twelve months

Adjusted EBITDA multiples of 9.0x to 10.0x; (ii) the synergies used by Goldman in the analysis;

(iii) Cott’s pro forma net debt outstanding; (iv) the individual inputs and assumptions underlying

the discount rate of 5.7%; (v) the estimated dividends to be paid per Cott common share on a pro

forma basis; and (vi) the number of fully diluted Cott shares estimated to be outstanding on a pro

forma basis.

       46.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       47.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.




                                                 8
  Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 9 of 13 PageID #: 9



       48.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       50.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       51.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       52.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       53.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       54.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       55.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.



                                                  9
 Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 10 of 13 PageID #: 10



       56.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       57.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       58.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       59.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       60.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       61.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       62.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       63.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.



                                                 10
 Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 11 of 13 PageID #: 11



       64.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       65.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the Exchange Offer.

       66.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                     (Claim for Violation of Section 20(a) of the 1934 Act
                         Against the Individual Defendants and Cott)

       67.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       68.     The Individual Defendants and Cott acted as controlling persons of Primo Water

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as directors of Primo Water and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Solicitation Statement filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       69.     Each of the Individual Defendants and Cott was provided with or had unlimited

access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.




                                                 11
 Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 12 of 13 PageID #: 12



       70.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       71.     Cott also had direct supervisory control over the composition of the Solicitation

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Solicitation Statement.

       72.     By virtue of the foregoing, the Individual Defendants and Cott violated Section

20(a) of the 1934 Act.

       73.     As set forth above, the Individual Defendants and Cott had the ability to exercise

control over and did control a person or persons who have each violated Section 14(e) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act.

       74.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       75.     Plaintiff and the Class have no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;




                                                  12
 Case 1:20-cv-00172-CFC Document 1 Filed 02/03/20 Page 13 of 13 PageID #: 13



       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: February 3, 2020                             RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 1220
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   13
